OPINION
CRUMLISH, Jr., President Judge.
The Pennsylvania State Police (State Police) appeals an Unemployment Compensation Board of Review (Board) order affirming the referee’s decision to grant benefits to *73Dwayne Brown. Section 402(e) of the Unemployment Compensation Law.1 We affirm.
The State Police conducted a court martial and found Brown, a state trooper, guilty of “Unbecoming Conduct” and “Discrimination or Harassment” thus violating the State Police Code.2 The State Police Commissioner accepted the Court Martial Board’s recommendation and ordered Brown dismissed.
At Brown’s subsequent benefits hearing, the State Police brought no witnesses to testify, but offered the transcript and order in his court martial proceedings as evidence of Brown’s conduct. On appeal, the Board affirmed the grant of benefits. It found credible Brown’s testimony that he did not engage in any sexual harassment and concluded that “[t]he employer presented no relevant or competent evidence that the claimant committed the acts with which he was charged.”3
The State Police maintains that the court-martial transcript was properly admitted under the Uniform Business Records as Evidence Act4 and establishes that Brown was dismissed for improper conduct. Thus, he is collaterally estopped from asserting he did not engage in willful misconduct. Alternatively, the State Police argues that the Board erred because the transcript shows, as a matter of law, that Brown engaged in willful misconduct.
*74This Court has consistently held that the burden of proving willful misconduct rests with the employer. Hager v. Unemployment Compensation Board of Review, 86 Pa. Commonwealth Ct. 7, 482 A.2d 1368 (1984). Moreover, the issue in a willful misconduct case is not whether the employer had the right to discharge the employee for the conduct in question but whether the Commonwealth is justified in reinforcing that decision by denying benefits under the Act. Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976).
In order to invoke the collateral estoppel doctrine, the State Police must establish that the issue decided in the prior adjudication is identical with the one presented in the later action. Clark v. Troutman, 509 Pa. 336, 502 A.2d 137 (1985). However, the issues are different here because we are only deciding whether Brown’s conduct constitutes willful misconduct for purposes of denying unemployment benefits. Thus, collateral estoppel is inapplicable.
Since the transcript was admitted without objection and is the only evidence the State Police offered, we can assume the Board found it not “relevant or competent” to support a finding of willful misconduct. Although there is no law directly on point, this Court has held that evidence probative on the issue of just cause decided by an arbitrator in a grievance proceeding “is generally irrelevant to the issue of willful misconduct as defined in the unemployment compensation law.” Erie County Geriatric Center v. Unemployment Compensation Board of Review, 73 Pa.Commonwealth Ct. 396, 400, 458 A.2d 318, 320 (1983). Thus in Erie, when the hospital sought to deny benefits to a nurse’s aide who was suspended for allegedly slapping a geriatric patient, this Court found irrelevant the supervisor’s incriminating deposition made at a grievance proceeding.
The State Police maintains that the court martial transcript, properly admitted as a business record, is competent evidence at the subsequent Board hearing. Section 5934 of the Judicial Code, 42 Pa.C.S. § 5934, provides such *75transcripts shall be competent evidence whenever witnesses examined at those proceedings are unavailable to testify. Here, the record reveals that the State Police made no assertion that the court martial witnesses were unavailable or were even subpoenaed. Turzai v. Unemployment Compensation Board of Review, 102 Pa.Commonwealth Ct. 645, 519 A.2d 567 (1986).
Consequently, the Board considered the only other testimony that was offered and permissibly credited this evidence to conclude Brown did not sexually harass his coworkers. Browning-Ferris Industries of Pennsylvania v. Unemployment Compensation Board of Review, 111 Pa.Commonwealth Ct. 1, 532 A.2d 1266 (1987).
Accordingly, the Board’s order is affirmed.
ORDER
The Unemployment Compensation Board of Review order, No. B-275485, dated August 8, 1989, is affirmed.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e).


. State Police Court Martial Board Hearing, 12/15/88, Conclusions of Law, Nos. 2, 3.


. Unemployment Compensation Board of Review order, 8/8/89.


. Section 6108(b) of the Judicial Code, 42 Pa.C.S. § 6108(b). This section provides:
(b) General Rule. — A record of an act, condition or event shall, insofar as relevant, be competent evidence if the custodian or other qualified witness testifies to its identity and the mode of its preparation, and if it was made in the regular course of business at or near the time of the act, condition or event, and if, in the opinion of the tribunal, the sources of information, method and time of preparation were such as to justify its admission.